ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 7/15/22 wherein claim 1 was amended.
	Note(s):  Claims 1-8 are pending.

APPLICANT’S INVENTION
The instant invention is directed to an ink composition comprising a fluorescent colorant, a binder resin, and a solvent as set forth in independent claim 1.

APPLICANT’S ELECTION
Applicant’s election of the species filed 7/15/22 wherein the dye is indocyanine green (ICG); the solvent is ethanol; and the binder is a combination of polyvinyl pyrrolidone (PVP) and polyvinyl butyral.  Claims 1-8 read on Applicant’s elected species.  The search was not extended beyond Applicant’s elected species because prior art was found which could be used to reject the claims.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8:  Independent claim 1 is ambiguous because of the phrase ‘epidermal penetration type ink’.  Specifically, it is unclear it is unclear if Applicant is attempting to restrict the ink to the skin, dermis layer, or both.  Applicant is respectfully requested to clarify the invention in order that one may readily ascertain what is the claimed invention.  Since claims 2-8 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
Claim 1, line 4:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation ‘cyanine’, and the claim also recites ‘indocyanine green (ICG)’ and ‘phthalocyanine’ which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



102 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alam et al ((US 2003/0060718).
	Alam et al disclose indocyanine green compositions (see entire document, especially, abstract; claims 1, 12-14, and 16).  The compositions generally contain sufficient alcohol included in the diluent to provide enhanced solubility and/or fluorescence of ICG relative to the composition without alcohol (page 2, paragraph [0027]).  In addition, the diluent further comprises polyvinyl pyrrolidone (PVP).  The PVP is believed to contribute to the stability of the compositions and is included in a stability enhancing amount (page 2, paragraph [0029]).  The compositions of Alam et al may be used on ‘body cavities’ including the skin (page [0048]; pages 4-5, paragraph [0051]).
	In particular, Alam et al disclose a composition comprising ICG, PVP, and ethanol  (page 6, paragraphs [0062] and [0063], see excerpt below).  Thus, both Applicant and Alam et al disclose compositions comprising ICG, PVP, and ethanol because (1) it is inherent that both inventions are epidermal penetration types of ink because the components are the same and Alam et al disclose that the composition may be used with ‘body cavities’ such as the skin.  (2) The inventions are the same because according to MPEP 2111.02, while the preamble is read in context with the entire claim, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention; thus, the preamble (epidermal penetration type ink) does not result in a structural or manipulative difference between the claimed invention and the prior art.  Thus, the prior art anticipates the ink composition.  (3) Also, according to MPEP 2111.01, products of identical chemical composition cannot have mutually exclusive properties.  Thus, if Applicant compositions is an epidermal penetration ink composition, then the composition of Alam et al is also an epidermal penetration ink composition.  Hence, the inventions disclose overlapping subject matter.

Alam et al (page 6, paragraphs [0062] and [0063])

    PNG
    media_image1.png
    365
    395
    media_image1.png
    Greyscale

	Note(s):  The calculated percentage of ethanol in the paragraph is approximately 23%.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al (US 2003/0060718) in view of Shioi et al (US Patent No. 4,490,177).
	Alam et al disclose indocyanine green compositions (see entire document, especially, abstract; claims 1, 12-14, and 16).  The compositions generally contain sufficient alcohol included in the diluent to provide enhanced solubility and/or fluorescence of ICG relative to the composition without alcohol (page 2, paragraph [0027]).  In addition, the diluent further comprises polyvinyl pyrrolidone (PVP).  The PVP is believed to contribute to the stability of the compositions and is included in a stability enhancing amount (page 2, paragraph [0029]).  The compositions of Alam et al may be used on ‘body cavities’ including the skin (page [0048]; pages 4-5, paragraph [0051]).
	The ICG concentration may variable depending upon the stability enhancing agent used (page 2, paragraph [0019] and [0026]).  The solvent (alcohol) varies from 0.25 weight percent to 4 weight percent more that of ICG (page 2, paragraph [0027]).  The ICG concentration may vary from about 0.5 to 3 mg/ml(page 3, paragraph [0034]).  
The diluent (binder) various depending upon the molecular weight (PVP is a polymer and available in a variety of molecular weights); thus, the weight percent will vary relative to the total composition (page 2, paragraph [0029]).
	In particular, Alam et al disclose a composition comprising ICG, PVP, and ethanol  (page 6, paragraphs [0062] and [0063], see excerpt below). 
Alam et al (page 6, paragraphs [0062] and [0063])

    PNG
    media_image1.png
    365
    395
    media_image1.png
    Greyscale

	Note(s):  The calculated percentage of ethanol in the paragraph is approximately 23%.
	While Alam et al disclose a composition comprising ICG, PVP, and ethanol, the document fails to disclose a composition comprising both PVP and polyvinyl butyral (PVB) as present in Applicant’s elected species.
	Shioi et al disclose a writing or marking composition that may be on an absorbent surface that comprising two colorants, a vehicle (see entire document, especially, abstract).  The colorant may be a cyanine dye (page 2, line 34).  The solvent for the composition may be ethanol or propanol (isopropanol) (page 2, lines 45-51; column 3, lines 7-18).  Also, any resin may be used as a binder dependent upon the solvent used.  Possible binders include polyvinyl pyrrolidone, polyvinyl butyral and mixtures thereof (column 3, lines 32-45, especially, 35 and 45).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Alam et al using the teachings of Shioi et al and generate composition comprising both polyvinyl pyrrolidone and polyvinyl butyral in combination with indocyanine green, and ethanol for the following reasons.
(1) Alam et al disclose that it is well known in the art to have a composition comprising PVP, ethanol, and ICG.  Shioi et al disclose that it is well known in the art to have a composition comprising a cyanine, ethanol, and PVP and/or PVB.  Thus, since both Alam et al and Shioi et al are directed to cyanine dye compositions that may comprising ethanol and PVP, it would have been obvious to a skilled artisan to incorporate both PVP and PVB because Alam et al disclose that PVP contributes to the stability of the composition (page 2, paragraph [0029]) and Shioi et al disclose that the composition contains one or more resins because it allows for proper adhesiveness to the surface (page 3, paragraphs 32-48).  As a result of the teachings of Alam et al and Shioi et al, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings are combinable.
	(2) In regards to the instant invention having a preamble that discloses that the composition is an epidermal penetration type of ink composition, the following response is given.  (a) Both Applicant, Alam et al, and Shioi et al disclose compositions comprising a cyanine dye, PVP, and ethanol; thus, it is inherent that the inventions encompass epidermal penetration types of ink because the components are the same and Alam et al disclose that the ink composition may be used with ‘body cavities’ such as the skin.  (b) According to MPEP 2111.02, while the preamble is read in context with the entire claim, when the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, the preamble (epidermal penetration type ink) does not result in a structural or manipulative difference between the claimed invention and the prior art.  This was found to be true for the instant invention.  (c) Also, according to MPEP 2111.01, products of identical chemical composition cannot have mutually exclusive properties.  Thus, if Applicant’s composition is an epidermal penetration ink composition, then the composition of Alam et al is also an epidermal penetration ink composition.  Thus, the prior art reads on epidermal penetration compositions.  
For the reasons set forth above, the instant invention is rendered obvious by the cited prior art.

PRIORITY DOCUMENT
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Note(s):  It is duly noted that Applicant submitted the priority document.  However, no English translation or English equivalent was provided in order for the Examiner to confirm whether or not the instant invention is fully supported by the foreign priority document.

COMMENTS/NOTES
In claim 1, line 4, Applicant is respectfully requested to replace ‘form’ with ‘from’.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        October 19, 2022